Title: From Thomas Jefferson to Robert Montgomery, 10 September 1787
From: Jefferson, Thomas
To: Montgomery, Robert



Sir
Paris Sep. 10. 1787.

I am honoured with your letter of August 25, and think that a letter addressed to Mr. Jay on the subject of the consulate at your port will suffice. If you have already written to him, nothing more will be necessary.I really deplore the situation of our prisoners at Algiers. If they could have been redeemed at the prices formerly paid by the nations of Europe, I think it probable they would have been redeemed: but beyond this I understand our people are not disposed to go lest it should make it too much the interest of the Pyratical states to cruize in quest of American vessels. So that on the whole it appears doubtful whether they will redeem the prisoners now in captivity at Algiers, and certain they will never redeem any taken afterwards.
I am with much respect Sir Your most obedient & most humble servt.,

Th: Jefferson

